Exhibit 10.17
RAE SYSTEMS INC.
2010 MANAGEMENT INCENTIVE PLAN
Effective as of August 9, 2010
SECTION 1
BACKGROUND, PURPOSE AND DURATION
     1.1 Effective Date. The Plan is effective as of August 9, 2010.
     1.2 Purpose of the Plan. The Plan is intended to increase shareholder value
and the success of the Company by motivating Participants (1) to perform to the
best of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing Participants with incentive awards based
on the achievement of goals relating to the performance of the Company and its
business units. The Plan is intended to permit the grant of awards that qualify
as performance-based compensation under section 162(m) of the Code.
SECTION 2
DEFINITIONS
     The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
     2.1 “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.5 to reduce or eliminate the award
otherwise determined by the Payout Formula.
     2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
     2.3 “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate as in effect on the last day of the Performance Period.
Base Salary shall be prorated for a Performance Period of less than a full
Fiscal Year. Such Base Salary shall be before both (a) deductions for taxes or
benefits, and (b) deferrals of compensation pursuant to Company-sponsored plans.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
     2.6 “Committee” means the committee appointed by the Board (pursuant to
Section 4.1) to administer the Plan.

 



--------------------------------------------------------------------------------



 



     2.7 “Company” means RAE Systems Inc., a Delaware corporation, or any
successor thereto.
     2.8 “EBIT” means as to any Performance Period, the Company’s income before
reductions for interest, taxes and Minority Interest determined in accordance
with generally accepted accounting principles.
     2.9 “EBITA” means as to any Performance Period, the Company’s income before
reductions for interest, taxes, Minority Interest and acquisition-related
intangible amortization, determined in accordance with generally accepted
accounting principles.
     2.10 “EBITDA” means as to any Performance Period, the Company’s income
before reductions for interest, taxes, Minority Interest, depreciation and
amortization, determined in accordance with generally accepted accounting
principles.
     2.11 “Earnings Per Share” means as to any Performance Period, the Company’s
diluted earnings per share, determined in accordance with generally accepted
accounting principles.
     2.12 “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.
     2.13 “Fiscal Year” means any fiscal year of the Company.
     2.14 “Maximum Award” means as to any Actual Award to any Participant for
any Performance Period, the lesser of two hundred percent (200%) of Base Salary
or $2 million (prorated for a Performance Period of less than a full Fiscal
Year).
     2.15 “Minority Interest” means the earnings or losses allocable to a
minority interest in a consolidated subsidiary, determined in accordance with
generally accepted accounting principles.
     2.16 “Net Income” means as to any Performance Period, the Company’s income
after taxes, determined in accordance with generally accepted accounting
principles.
     2.17 “Operating Profit” means as to any Performance Period, the Company’s
income that remains after deducting product cost and operating expenses from net
sales.
     2.18 “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.
     2.19 “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
     2.20 “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee (in its discretion) to be applicable to a Participant for a
Target Award for a Performance Period. As determined by the Committee, the
Performance Goals for any

- 2 -



--------------------------------------------------------------------------------



 



Target Award applicable to a Participant may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) EBIT,
(b) EBITA, (c) EBITDA, (d) Earnings Per Share, (e) Net Income, (f) Operating
Profit, (g) Return on Net Assets, (h) Return on Equity, (i) Return on Sales,
(j) Revenue, and (k) Shareholder Return. The Performance Goals may differ from
Participant to Participant and from award to award.
     2.21 “Performance Period” means any fiscal period not to exceed three
consecutive Fiscal Years, as determined by the Committee in its sole discretion.
     2.22 “Plan” means the RAE Systems Inc. 2010 Management Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time.
     2.23 “Return on Net Assets” means as to any Performance Period, the
percentage equal to the Company’s EBIT before incentive compensation, divided by
the Company’s or business unit’s average net assets, determined in accordance
with generally accepted accounting principles.
     2.24 “Return on Equity” means as to any Performance Period, the percentage
equal to the Company’s Net Income divided by average stockholder’s equity,
determined in accordance with generally accepted accounting principles.
     2.25 “Return on Sales” means as to any Performance Period, the percentage
equal to the Company’s EBIT (after incentive compensation), divided by the
Company’s or the business unit’s, as applicable, Revenue, determined in
accordance with generally accepted accounting principles.
     2.26 “Revenue” means as to any Performance Period, the Company’s net sales,
determined in accordance with generally accepted accounting principles.
     2.27 “Shareholder Return” means as to any Performance Period, the total
return (change in share price plus reinvestment of any dividends) of a Share.
     2.28 “Shares” means shares of the Company’s common stock, $0.001 par value.
     2.29 “Target Award” means the target award payable under the Plan to a
Participant for the applicable Performance Period, expressed as a percentage of
his or her Base Salary for the Performance Period, as determined by the
Committee in accordance with Section 3.3.
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
     3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants for such Performance Period.
Participation in the Plan is in the sole discretion of the Committee, and on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period or
Periods.

- 3 -



--------------------------------------------------------------------------------



 



     3.2 Determination of Performance Goals. The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for the
Performance Period. Such Performance Goals shall be set forth in writing.
     3.3 Determination of Target Awards. The Committee, in its sole discretion,
shall establish a Target Award for each Participant for the Performance Period.
Each Participant’s Target Award shall be determined by the Committee in its sole
discretion, and each Target Award shall be set forth in writing.
     3.4 Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Actual Award (if any) payable to each Participant for such
Performance Period. Each Payout Formula shall (a) be in writing, (b) be based on
a comparison of actual performance to the Performance Goals, (c) provide for the
payment of a Participant’s Target Award if the Performance Goals for the
Performance Period are achieved, and (d) provide for an Actual Award greater
than or less than the Participant’s Target Award, depending upon the extent to
which actual performance exceeds or falls below the Performance Goals.
Notwithstanding the preceding, no Participant’s Actual Award under the Plan may
exceed his or her Maximum Award for the Performance Period.
     3.5 Determination of Actual Awards. After the end of each Performance
Period, the Committee shall certify in writing its determination of the extent
to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded. In making such determination, the
Committee may, in its discretion, exclude the effect (whether positive or
negative) of any material change in applicable accounting principles occurring
following the establishment of a Performance Goal or of any material structural
change in the business of the Company occurring following the establishment of a
Performance Goal, whether by (a) merger, consolidation, reorganization or
recapitalization of the Company or any Affiliate, (b) acquisition, divestiture,
split-up, split-off or spin-off of an Affiliate or other business unit of
     the Company or of an Affiliate, or (c) any other material structural change
that would, absent an appropriate adjustment to the applicable Performance Goal,
result in an inconsistent basis for the determination of the extent of
achievement of the Performance Goal. Each such adjustment, if any, shall be made
solely for the purpose of providing a consistent basis from period to period for
the determination of the extent of Performance Goal achievement in order to
prevent the dilution or enlargement of the Participant’s rights. The Actual
Award for each Participant shall be determined by applying the Payout Formula to
the level of actual performance which has been certified by the Committee.
Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may (a) eliminate or reduce the Actual Award payable to any
Participant below that which otherwise would be payable under the Payout
Formula, and (b) determine what Actual Award, if any, will be paid in the event
of a termination of employment prior to the end of the Performance Period.
However, in no event will the exercise of such negative discretion to eliminate
or reduce the Actual Award payable to one Participant result in an increase in
the Actual Award payable to any other Participant.
     3.6 Right to Receive Payment. Each Actual Award that may become payable
under the Plan shall be paid solely from the general assets of the Company.
Nothing in this Plan

- 4 -



--------------------------------------------------------------------------------



 



shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.
     3.7 Timing of Payment. Payment of each Actual Award shall be made on or
before the fifteenth (15th) day of the third month following the end of the
Performance Period during which the Actual Award was earned, provided that prior
to such date with respect to a Performance Period ending with a Fiscal Year end
the report of the independent public accountants on its audit of the Company’s
financial statements has been received by the Company or with respect to a
Performance Period not ending with a Fiscal Year end the report of the
independent public accountants on its review of the Company’s interim financial
statements has been received by the Company.
     3.8 Form of Payment. Each Actual Award shall be paid in cash (or its
equivalent) in a single lump sum.
SECTION 4
ADMINISTRATION
     4.1 Committee is the Administrator. The Plan shall be administered by the
Compensation Committee of the Board of Directors.
     4.2 Committee Authority. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted awards, (b) prescribe the terms
and conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.
     4.3 Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
     4.4 Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only with respect to awards that are not intended to qualify as
performance-based compensation under section 162(m) of the Code.

- 5 -



--------------------------------------------------------------------------------



 



SECTION 5
GENERAL PROVISIONS
     5.1 Tax Withholding. The Company shall withhold all applicable taxes from
any Actual Award, including any federal, state and local taxes (including the
Participant’s FICA obligation).
     5.2 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only. The Company expressly reserves the right, which may be exercised at any
time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Participant.
     5.3 Participation. No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.
     5.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
     5.5 Successors. All obligations of the Company under the Plan, with respect
to awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
     5.6 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and

- 6 -



--------------------------------------------------------------------------------



 



manner acceptable to the Committee. In the absence of any such designation, any
vested benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.
     5.7 Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 5.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.
SECTION 6
AMENDMENT, TERMINATION AND DURATION
     6.1 Amendment, Suspension or Termination. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan shall
not, without the consent of the Participant, alter or impair any rights or
obligations under any Target Award theretofore granted to such Participant;
provided, however, that the Board, in its sole discretion and without the
consent of any Participant, may amend the Plan, to take effect retroactively or
otherwise, as it deems necessary or advisable for the purpose of conforming the
Plan to any present or future law, regulation or rule applicable to the Plan,
including, but not limited to, Section 409A of the Code. No award may be granted
during any period of suspension or after termination of the Plan.
     6.2 Duration of the Plan. The Plan shall commence on the date specified
herein, and subject to Section 6.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect thereafter.
SECTION 7
LEGAL CONSTRUCTION
     7.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     7.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     7.3 Requirements of Law. The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
     7.4 Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of California, but without regard to
its conflict of law provisions.
     7.5 Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

- 7 -